    Case: 3:21-cv-50125 Document #: 13 Filed: 04/30/21 Page 1 of 2 PageID #:101




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISION

TDC SPECIALTY INSURANCE                          )
COMPANY,                                         )   CIVIL ACTION NO. 21-cv-50125
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )
                                                 )
MERCY HEALTH CORPORATION,                        )
et al.,                                          )
                                                 )
       Defendants.                               )

                          NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby dismisses this action without

prejudice, and without fees or costs to any party, prior to service by any Defendant of either an

answer to Plaintiff’s complaint or a motion for summary judgment.

Dated this 30th day of April, 2021.
                                                     Respectfully submitted,

                                                     /s/ James J. Stamos
 Of Counsel:                                            James J. Stamos (ARDC No. 03128244)
 Mary E. Borja                                          John J. Kakacek
 Wiley Rein LLP                                         Stamos & Trucco
 1776 K Street NW                                       1 East Wacker Drive
 Washington, DC 20006                                   Third Floor
 (202) 719-7000 (tel.)                                  Chicago IL 60601
 (202) 719-7049 (fax)                                   312-630-7979 (tel.)
 mborja@wileyrein.com                                   312-630-1183 (fax)
                                                        jstamos@stamostrucco.com

                                                     Counsel for Plaintiff TDC Specialty
                                                     Insurance Company
    Case: 3:21-cv-50125 Document #: 13 Filed: 04/30/21 Page 2 of 2 PageID #:102




                                      Certificate of Service

        I certify that on April 30, 2021, the foregoing Notice of Voluntary Dismissal was filed
electronically and a copy of that document and is on the filing date being served on counsel for the
parties who have appeared herein, the same being Seth D. Lamden (Blank Rome LLP) as attorney
for Defendants Mercy Health Corporation, Javon B. Hospital f/k/a Rockford Memorial Hospital,
Rockford Health Physicians, Justin K. Kwak, M.D,, Philip T. Miner, M.D., Isabel A. Gonzalez,
M.D. and Adnan I. Qureshi, M.D., pursuant to the Court’s electronic filing system.


                                                               /s/ James J. Stamos
                                                                James J. Stamos (ARDC No. 03128244)
                                                                John J. Kakacek
                                                                Stamos & Trucco
                                                                1 East Wacker Drive
                                                                Third Floor
                                                                Chicago IL 60601
                                                                312-630-7979 (tel.)
                                                                312-630-1183 (fax)
                                                                jstamos@stamostrucco.com


                                                            Counsel for Plaintiff TDC Specialty
                                                            Insurance Company




                                                 2
